DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin US Patent No. 4,079,985.
The Martin patent discloses a cab for a lifting truck having a rear ventilation 

Window (column 2 lines 54-57) comprising:

(claim 1) a frame (see figure 3) including a right front post (31), a left front post(32), a right rear post  (34) and a left rear post (33);
a side window (door 46 window) rotatable connected to the frame by a first hinge (50) proximal to one of the right and left rear posts;

wherein when the side window and the rear window are both opened by rotation relative to their respective first and second hinges, an airflow path is created generally diagonally across an operator compartment between one of the right and left front posts and an opposite one of the right and left rear posts (inherent that airflow through the cab would flow as recited when the rear window and side door-window are opened in Martin).

In regard to claim 2, Martin discloses the frame includes a canopy section (36) and one or more lower sections  and wherein the right front post, the left front post, the right rear post and the left rear post extend between the canopy section and the one or more lower sections (mounts 16, see column 2, lines 21-27).

In regard to claim 3, Martin discloses a door positioned on a side opposite the side window (see col. 2 lines 58-60).

In regard to claim 4, Martin discloses a front window (40) extending along at least a portion of a distance between the left front post and right front post.

In regard to claim 5, Martin discloses a first latch (see unnumbered door/window latch adjacent frame post 31 in figure 2) engageable with the frame proximal one of the right and left front posts on a same side of the cab as the same one of the right and left rear posts to which the side window and rear window are connected by the first and second hinges, the first latch configured to releasably secure the side window to the frame proximal to one of the right and left front posts.

In regard to claim 7, Martin discloses the side window is connected by the first hinge (50) to the frame proximal to the right rear post (34), and wherein the rear window is connected by the second hinge to the frame proximal to the right rear post (note that the widow 44 once horizontally hinged, col. 2 lines 48-57, an end would be  connected at both rear posts).

The Martin patent discloses a cab for a lifting truck having a rear ventilation window 

(column 2 lines 54-57) comprising:

(independent claim 8) a machine frame (10);

a work element (see col. 2 lies 21-22)supported by the machine frame and configured to perform a power machine work function using power provided by the power system; and a cab (12) defining an operator compartment and supported by the machine frame, the cab comprising:

a cab frame (see figure 3) having front side, left and right sides, and a rear side; a side window (door 46 window)  connected to the cab frame on a first side of the cab selected from one of the left and right sides of the cab and moveable(rotates on hinge 50) between a closed position and an open position, wherein in the open position, the side window allows movement of air through a side window aperture proximal to front side of the cab;
a rear window (44) connected to the cab frame and moveable between a closed position and an open position(see col. 2 lines 48-57)  , wherein in the open position, the side window allows movement of air through a rear window aperture proximal to a second side of the cab opposite the first side of the cab; and
wherein when the side window and the rear window are both opened, an airflow path is created generally diagonally across the operator compartment between the side window aperture and the rear window aperture (inherent that airflow through the cab would flow as recited when the rear window and side door-window are opened in Martin).

In regard to claim 9, Martin discloses a door positioned on a side opposite the side window (see col. 2 lines 58-60).

In regard to claim 10, Martin discloses a first latch (see unnumbered door/window latch adjacent frame post 31 in figure 2) engageable with the frame proximal the front side of the cab and configured to releasably secure the side window to the cab frame.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin US Patent No. 4,079,985 in view of Doescher US Patent No. 5,791,727.
Martin discloses the claimed limitations as applied above except for a latch (claims 6, 11) on the rear ventilating window proximal the left post.    
The Doescher patent discloses a machine cab having a tiltable window about hinges 30, 32 wherein the window is closed shut by latches 48, 50.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate latches as taught by Doescher proximal Martin’s cabin rear right/left side frame posts to securely fix the rear window in place against travel vibrations   
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references listed on the attached USPTO Form 892 are cited for their cabin window mounting apparatus.



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612